Appellant having filed a new and valid appeal bond, a certified copy of which accompanies his motion to reinstate, the motion is granted and we now consider the case on its merits.
Condensing the testimony of the state, same showed that about 3 o'clock a. m. on August 16, 1931, officers, who had been informed by a man named King that he had bought whisky from appellant that night, went to a point near appellant's house and secreted themselves in some woods. In a few minutes another officer, accompanied by King, drove up in front of appellant's house. This officer got out of the car and hid himself. King honked the horn of his car and presently appellant came out to the car. He then went back into the house and at once came out with a lantern and proceeded with same down into the woods near where the two officers first mentioned were secreted. When within a few feet of them he set his lantern down and went into the brush some ten feet, reached under a bush, picked up a half gallon container of whisky and returned to the lantern. Here he observed tracks made by the officers and started toward them. They jumped up, and one of them fired off a pistol and called out "Stick 'em up." One of the officers testified that "Bob jumped back screaming, with the lantern and whisky, and yelled like a wild man." They arrested appellant. He asked permission to go into his house and change his clothes, which was granted him, and one of the officers went to the door and stood there and the other officer went in the house with appellant. While in same he observed a lot of five gallon glass jars, two ten gallon kegs, a number of pint bottles, stoppers, a siphon and tubes. The record indicates that when the shot was fired King took "leg bail," and had not been seen since.
Appellant was his own only witness and testified that when he went to the car, after hearing the horn honk, he found a man out there who told him that he was sick and wanted to get some whisky. He said he told the man he had none, but would go in the house and see if he could *Page 176 
find any one in there who had any. He said he went in the house and asked his nephew Will Griffin if he had any whisky, and that Will told him he had some hid out there in the woods, and described the place where it was. Appellant said he took a lantern and went out there and found the whisky, and picked it up and started back, and observed the tracks in the road and started to investigate them and was arrested. He said the whisky was not his, and that he did not have it for sale. As far as we are able to judge, all of the theories raised by the defensive testimony are fully covered by the charge of the court.
Appellant's first bill of exception does not appear to have been approved by the trial judge and cannot be considered, but if before us properly, the special charge asked and refused, complaint of which appears, does not present a correct legal proposition.
Bill of exception No. 2 complains of the refusal of the court to grant appellant's application for continuance based on the absence of another nephew of appellant's by the name of Nash. There is a complete failure to show diligence, or the likelihood of obtaining the presence of said witness by reason of a continuance or postponement of the case. It is stated in the application that the witness was temporarily out of Leon county, and that appellant does not know whether he is in the state of Texas or out of it, and that he could not locate the witness after diligent inquiry. The things stated as expected in testimony from said witness appear to be mere conclusions, and some of them are clearly hearsay. No affidavit of said witness is attached to the motion for new trial.
Complaint is made of the overruling of appellant's motion for new trial sought on the ground of newly discovered testimony. The matter is in somewhat odd shape. The newly discovered witness appears to be the man King, who was with the officer, and honked his horn when appellant came out of the house. It is set up in the motion for new trial that appellant did not know who this party was until during the trial when he learned that his name was King. The state controverted appellant's motion in this regard and accompanied same by the affidavits of a number of people. The matter would consume time and space and be of no value if we undertook to set out the contents of the affidavits. We think the trial court entirely within his discretion in overruling the motion.
We find no ground for sustaining appellant's complaint at the testimony of the officers as to what was in his house. One of the officers accompanied appellant in the house when the latter asked, after being arrested, that he be permitted to go in the house and change his clothes. It was the duty of the officers having appellant under arrest for a felony, to keep him in their custody until placed in jail or released on bond. They could not well discharge this duty and permit him to go into the house unaccompanied. The other officer stood at the door and saw substantially *Page 177 
what was testified to by the officer who went in. We think there is no error in the admission of this testimony.
Finding no error in the record, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.